Cassoday, C. J.
The jury found that tbe defendants were not liable to tbe plaintiff for tbe $20 which tbe defendants bad offered in August, 1904, to contribute in case tbe plaintiff would make certain repairs. That eliminates from tbe case all question as to tbe plaintiff’s second cause of action.
Tbe error assigned and relied upon is that tbe court instructed tbe jury to render a verdict in favor of tbe plaintiff’ for tbe loss'of rent amounting to $68. This ruling was evidently based upon tbe ground that it appeared from tbe undisputed evidence that tbe defendants bad voluntarily aban*638doned tbe premises without cause; aud hence, under the written lease, they were liable for the rent which they had therein agreed to pay. It is conceded in the answer that the premises were in good condition and repair at the time of the execution of the written lease. As indicated in the foregoing •statement, the plaintiff was only to “keep the outside of said premises in good repair and whole,” and the defendants therein expressly covenanted and agreed to “make all necessary repairs inside of said premises” and to “keep the glass in the windows and doors in good repair and whole” and the premises in good repair. There is no claim that the plaintiff breached such written lease, nor that by the express terms of the written lease the defendants were not bound to “make all necessary repairs inside of said premises.” The claim is that the plaintiff breached an alleged oral agreement made four months after the execution of the written lease. It is said that when such oral “agreement was made a new element was injected into the contract of leasing, viz., a covenant on the part of the lessor to make certain repairs, and from that time on the lease must be treated as though the agreement were expressly incorporated and stated in it.” We find no evidence to support such contention. Neither the answer nor the letters of the defendants make mention or reference to any alteration or modification of the written lease. The oral agreement or attempted agreement relating to certain specified repairs was entirely separate and independent of the written lease. It was the basis of a separate and independent cause of action in the complaint, and so treated by the defendants and the trial court. On the undisputed evidence we must hold that the written lease was never altered nor modified.
As the case stands the defendants are seeking to justify their abandonment of the premises and refusal to pay rent -on the ground that the plaintiff had failed to do what they themselves had expressly covenanted and agreed to do. It is *639well settled that, in the absence of any secret defect or deceit or warranty or agreement on the part of the landlord to repair, the tenant takes the leased premises in the condition they happen to be in at the time of the leasing. Cole v. McKey, 66 Wis. 500, 505, 506, 29 N. W. 279, and cases there cited. Among the cases there cited is Hart v. Windsor, 12 M. & W. 68, which seems to be directly in point. See, also, Kuhn v. Sol. Heavenrich Co. 115 Wis. 447, 91 N. W. 994. There is no dispute as to the amount of rent lost by the plaintiff by reason of the breach of covenants on the part of the defendants.
By the Court. — The judgment of the circuit court is affirmed.